DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.
 
Election/Restrictions
Newly submitted claims 11, 12 are directed to inventions that are independent or distinct from the invention originally claimed.  
Claim 11 is directed to An Information System, which includes a broadcast system where there is an extracted piece of identification information and a state in which this extracted piece of information corresponds to the first or second piece of identification information.  
Claim 12 is A Terminal Apparatus that generates trigger data which represents an occurrence of an event in response to a detection of an alarm sound.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  During interview with Applicant’s Attorney, authorization was received to cancel Claims 11 and 12 as being directed to a non-elected invention.  See interview summary for further details.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lyle Kimms, Reg No. 34,079 on 05/11/2022.

The application has been amended in Claim 1.   Claims 11 and 12 are canceled (see Election/Restriction section above).  
The application has been amended as follows: 

Claims:

1. (Currently Amended) A broadcast system comprising: 
at least one processor that implements instructions stored in a memory to: 
acquire a first audio signal and a second audio signal, wherein: 
the first audio signal includes: 
a first voice; 
and a first sound component representative of a piece of first identification information corresponding to a piece of first related information related to the first voice, the piece of first related information being provided from a distribution apparatus via a communication network to a terminal apparatus, and 
the second audio signal includes: 
a second voice; 
and a second sound component representative of a piece of second identification information corresponding to a piece of second related information related to the second voice, the piece of second related information being registered in advance in a storage device of the terminal apparatus; and 
switch, in response to a switch instruction, from one to another among a plurality of broadcast operations, the plurality of broadcast operations including: 
a first broadcast operation that transmits the acquired first audio signal that includes both the first voice and the first sound component to a playback apparatus, which outputs the first audio signal from a speaker of the playback apparatus; and 
a second broadcast operation that transmits the acquired second audio signal that includes both the second voice and the second sound component to the playback apparatus, which outputs the second audio signal from the speaker of the playback apparatus, 
wherein the at least one processor, in switching to the first or second broadcast operation, adds trigger data to the respective first or the second audio signal, which is transmitted immediately before or after the switching to the first or second broadcast operation is carried out, the trigger data being a command causing the terminal apparatus to switch from one to another among: 
a first acquiring operation to acquire the piece of first related information related to the first voice from the distribution apparatus based on the piece of first identification information; and 
a second acquiring operation to acquire the piece of second related information related to the second voice from the storage device of the terminal apparatus based on the piece of second identification information.

2. (Previously Presented) The broadcast system according to claim 1, wherein the first piece of related information is text representative of a spoken content of the first voice.

3. (Original) The broadcast system according to claim 1, wherein the second voice is a voice that provides fixed-phrase information.

10. (Previously Presented) The broadcast system according to claim 1, further comprising: the terminal apparatus, which receives the first or second audio signal. 

4. (Previously Presented) A terminal apparatus comprising: 
a microphone configured to generate an audio signal from a playback sound output from a speaker of a playback apparatus, the playback sound including a first voice or a second voice;
a storage device that includes a plurality of pieces of second identification information registered in association with respective corresponding pieces of second related information, each of the pieces of second related information being related to a corresponding one of a plurality of second voices including the second voice; and
at least one processor that implements instructions stored in a memory to: 
extract a piece of identification information from the audio signal generated by the microphone; 
determine whether trigger data is included in the audio signal, the trigger data being a command to switch from one to another among: 
a first acquiring operation to acquire a piece of first related information related to the first voice from a distribution apparatus; and
a second acquiring operation to acquire, from the storage device, a piece of second related information related to the second voice; and 
switch, based on the trigger data being included in the audio signal, to one to another among: 
the first acquiring operation based on the extracted piece of identification information, the first acquiring operation transmitting, via a communication network, the extracted piece of identification information to the distribution apparatus; and
the second acquiring operation based on the extracted piece of identification information corresponding to a piece of second identification information, among the plurality of second related information; and 
perform the switched one of the first or second acquiring operation.

7. (Previously Presented) The terminal apparatus according to claim 4, wherein: the first piece of related information is representative of text that represents a spoken content of the first voice. 

8. (Previously Presented) A method of operating a terminal apparatus including a storage device and a microphone that generates an audio signal from a playback sound output from a speaker of a playback apparatus, the playback sound including a first voice or a second voice, the method comprising: 
storing, in the storage device, a plurality of pieces of second identification information registered in association with respective corresponding pieces of second related information, each of the pieces of second related information being related to a corresponding one of a plurality of second voices including the second voice; 
extracting a piece of identification information from the audio signal generated by the microphone; 
determining whether trigger data is included in the audio signal, the trigger data being a command to switch from one to another among: 
a first acquiring operation to acquire a piece of first related information related to the first voice from a distribution apparatus; and
a second acquiring operation to acquire, from the storage device, a piece of second related information related to the second voice; 
switching, based on the trigger data being included in the audio signal, to one to another among: 
the first acquiring operation based on the extracted piece of identification information, the first acquiring operation transmitting, via a communication network, the extracted piece of identification information to the distribution apparatus; and 
the second acquiring operation based on the extracted piece of identification information corresponding to a piece of second identification information, among the plurality of second related information; and
performing the switched one of the first or second acquiring operation.

9. (Previously Presented) A non-transitory computer-readable recording medium storing a program executable by a computer to execute a method of operating a terminal apparatus including a storage device and a microphone that generates an audio signal from a playback sound output from a speaker of a playback apparatus, the playback sound including a first voice or a second voice, the method comprising: 
storing, in the storage device, a plurality of pieces of second identification information registered in association with respective corresponding pieces of second related information, each of the pieces of second related information being related to a corresponding one of a plurality of second voices including the second voice; 
extracting a piece of identification information from the audio signal generated by the microphone; 
determining whether trigger data is included in the audio signal, the trigger data being a command to switch from one to another among: 
a first acquiring operation to acquire a piece of first related information related to the first voice from a distribution apparatus; and
a second acquiring operation to acquire, from the storage device, a piece of second related information related to the second voice; 
switching, based on the trigger data being included in the audio signal, to one to another among: 
the first acquiring operation based on the extracted piece of identification information, the first acquiring operation transmitting, via a communication network, the extracted piece of identification information to the distribution apparatus; and
the second acquiring operation based on the extracted piece of identification information corresponding to a piece of second identification information, among the plurality of second related information; and
performing the switched one of the first or second acquiring operation.

11. (Canceled)

12. (Canceled)

Examiner’s Comment
Claims 1-4, 7-10 are allowable over the prior art of record for the reasons stated on pp 10-14 of the Applicant’s Arguments/Remarks filed on 01/28/2022.  An updated search was conducted and no prior art was discovered to read on the limitations.  
Therefore, Claims 1-4, 7-10 are allowed.

Prior Art:
US PGPub 2011/0191801 (Vytheeswaran) teaches systems and related methods for switching to an alternate audio/video signal or stream during advertisement breaks in a media provider's programming signal, or other events detected by the system, Abstract.  Vytheeswaran teaches on sending commands for switching between audio signals.  However, Vytheeswaran does not teach on details in the Independent Claims regarding the broadcast system adding/including trigger data with the audio signal in order to command the terminal apparatus to switch between acquiring operations.

US Patent 10,129,594 (David) teaches a control server configured to send commands to the switcher via a network to instruct the switcher to switch audio/video inputs, play back alternate media, or download media and/or software updates, Abstract.  David teaches on sending commands for switching between audio signals.  However, David does not teach on details in the Independent Claims regarding the broadcast system adding/including trigger data with the audio signal in order to command the terminal apparatus to switch between acquiring operations.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417. The examiner can normally be reached 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454        
                                                                                                                                                                                                
/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454